HAYNSWORTH, Chief Judge:
These consolidated cases from Virginia and South Carolina involve claims that prisoners were denied adfequate access to legal materials by the states, and hence the right of access to the courts guaranteed them by Bounds v. Smith, 430 U.S. 817, 97 S.Ct. 1491, 52 L.Ed.2d 72 (1977). In all four cases the complaints were dismissed. In the cases of Williams, Hughes and Armstrong, we affirm the dismissal of the complaint. In the Brown case, we remand the case to the district court for further findings of fact.
I.
Williams is confined in the South Carolina Maximum Detention Retraining Center, a facility housing prisoners presenting the greatest security risks in the prison system. Prisoners confined in maximum security are not allowed access to a legal library. Rather, they are taken to a library cell where guards fetch law books requested by the prisoner. The maximum security system itself has only a meager library; however, if the inmate requests, guards will order books from the law library of the South Carolina Central Correctional Institute. The law library at the Central Correctional Institute has all the law books held by the library found constitutionally adequate in Bounds. Prisoners held in maximum security in South Carolina are allowed uninterrupted use of the library cell from 8:00 a. m. to 3:00 p. m.; however, prisoners do experience a one to two week delay between the time they request access to the prison cell and the time they are granted access to it. Prisoners may also seek legal assistance in the preparation of appeals and habeas corpus petitions from a public defender’s office and a law student-run prisoner assistance project funded by the state. State funds may not be used, however, in the preparation of claims for money damages.
Hughes and Armstrong are prisoners in the Virginia State prison system. Hughes has no access to a law library as a- result of his confinement in maximum security. Armstrong has access only three times a month to a law library which, concededly, lacks some of the materials held by the North Carolina prison library approved in Bounds. However, under Virginia law, prisoners at a state prison may seek the appointment of a competent counsel to assist them “concerning any legal matter relating to their incarceration” if they do not already have a court-appointed lawyer. The state has assured this court at oral argument that notice of this right to seek the appointment of counsel is posted at all units of the state prison system.1
Brown, at the time his petition was filed, was a prisoner in the Richmond City Jail. The Richmond City Jail has a law library which the petitioner concedes was in all ways adequate for his needs. Access to the library is granted to prisoners, however, for only forty-five minutes at a time, three days a week. No research assistance is provided prisoners. The record is bereft of any indication as to the exact nature of the legal problem Brown wished to research. Apparently, Brown wished to make some complaint about the adequacy of the medical care provided him. Nor is there any *1339finding in the record that prisoners in the Richmond City Jail have the right to seek appointment of counsel under Virginia Code § 53-21.2. Counsel for the city could not assure this court that prisoners at the jail did have a right to seek such assistance, nor could counsel tell the court whether or not notice of such a right, if it did exist, was posted at the jail.
II.
The claims of appellants Hughes and Armstrong present no substantial difficulties. In Bounds v. Smith, 430 U.S. 817, 97 S.Ct. 1491, 52 L.Ed.2d 72 (1977), the Supreme Court made it clear that prisoners have no absolute right to any particular type of legal assistance. ' Under Bounds, the state is duty bound to assure prisoners some form of meaningful access to the courts. But states remain free to satisfy that duty in a variety of ways. Justice Marshall, writing for the Court, made it clear that states could meet their obligation by providing prisoners “with adequate law libraries or adequate assistance from persons trained in the law.” 430 U.S. at 828, 97 S.Ct. at 1498. Virginia has chosen to meet its obligation to its prisoners by providing for a program of state-funded legal assistance to prisoners having potential claims arising from their incarceration. In practice, Virginia’s system makes lawyers regularly available to prisoners for consultation and advice. So long as prisoners are notified of the availability of such counsel for consultation, the state’s system adequately insures that prisoners will have their claims reviewed and presented to the courts. Of course, it is essential that prisoners be informed of the availability of state provided legal assistance, lest the statutory right become no more than a hollow shell. Here, however, such notice was given.
Williams’ case presents a more difficult question. Ordinarily, a prisoner should have direct access to a law library if the state chooses to provide a prison law library as its way of satisfying the mandate of Bounds. Simply providing a prisoner with books in his cell, if he requests them, gives the prisoner no meaningful chance to explore the legal remedies He might have. Legal research often requires browsing through various materials in search of inspiration; tentative theories may have to be abandoned in the course of research in the face of unfamiliar adverse precedent. New theories may occur as a result of a chance discovery of an obscure or forgotten case. Certainly a prisoner, unversed in the law and the methods of legal research, will need more time or more assistance than the trained lawyer in exploring his case. It is unrealistic to expect a prisoner to know in advance exactly what materials he needs to consult. Were Williams an ordinary prisoner, and had the state provided only a prison law library and allowed only the limited access to that library provided to Williams, we might well be disposed to find the state’s effort constitutionally inadequate. But Williams was no ordinary prisoner. He was a known security risk. The state would be justified in taking steps to insure that Williams did not use his right of access to a library as a cover for smuggling contraband into his cell. Reasonable steps to preserve prison security during “library time” may certainly be justified in the case of maximum security prisoners. We need not reach the question of reasonableness of the steps taken here however, since South Carolina did not rely solely on the law library as a means of guaranteeing the right of access to the courts. Rather, South Carolina combined its law library program with state funded programs designed to provide trained legal assistance to prisoners contesting the legality or conditions of their confinement. It is true, as Williams contends, that these trained legal personnel could not represent prisoners in actions for money damages. However, we think this of no moment so long as some law library is also provided. A prisoner with a legitimate money damage claim for violation of his civil rights will likely find private counsel available on a contingent fee basis. A prison’s law library, in turn, should enable the prisoner to discover the existence of such a meritorious claim and to bring it to the attention of counsel.
*1340Finally, we hold that Brown’s complaint does require further inquiry, since, on its face, it states a constitutional violation. We believe that meaningful legal research on most legal problems cannot be done in forty-five minute intervals.2 As we noted earlier, one cannot expect prisoners to immediately turn to exactly the right case, or to immediately discover the proper legal avenue to explore in search of an answer to their problems. At the least, severe restrictions on library time can be justified only if trained research assistants are made available to guide the prisoner’s research efforts. No such assistants were provided here.
The city has been unable to assure this court that some alternative to a proper library program has been provided inmates at the Richmond jail. It does not appear clearly from the face of Virginia Code § 53-21.2 that that constitutionally adequate program for supplying legal counsel to prisoners applies to inmates at the Richmond jail, nor can the city assure us that, even if the statute does apply to the jail, it has taken the necessary steps to notify jail prisoners of their right to seek counsel. If the statute does apply, and if adequate notice was provided Brown, he has no claim. On this record, however, these issues cannot be resolved, and a remand is in order.
One other fact must need be found by the district judge in order, for Brown to prevail on his claim. We have noted that in most instances forty-five minutes of access to a library will be insufficient for research of a prisoner claim, and will thus result in a denial of the prisoner’s right of access to the courts. Were this a class action claim, we would be disposed to find that the system at the Richmond jail, absent provision for the appointment of counsel, deprived prisoners of their right of access. Brown, however, makes only an individual claim of denial of the right. While forty-five minutes may be too short a time to research most legal claims, some claims are easily researched because of the simplicity of the legal issue involved, or because a single, readily discoverable case disposes of the contention. The claim Brown wished to research when he was allegedly denied his right of access might be one of such a simple nature. The burden, however, is on the state to show that, even if the system of access provided is not constitutionally adequate, that system nevertheless did not deny Brown his individual right of adequate access because of the simple nature of his claim.
We should not be understood to say that every small jail must have a law library, but misdemeanants serving sentences of up to 12 months in local jails should not be left wholly without resources to prosecute potentially valid habeas claims or claims challenging the conditions of confinement or the adequacy of medical care. The provision of a law library might be unreasonably expensive, but making available the services of a lawyer, advanced law students or even paralegals might be quite inexpensive and much more effective. We only hold that a prisoner in a city jail is entitled to reasonable access to the courts and that is not provided one serving a substantial sentence of confinement if, without other legal assistance, he has access only to *1341a law library which is so restricted as to be unmeaningful.

AFFIRMED AS TO APPELLANTS WILLIAMS, HUGHES AND ARMSTRONG.


REVERSED AND REMANDED AS TO APPELLANT BROWN.


. Virginia Code, § 53-21.2 provides in pertinent part:
“The judge of a court of record having jurisdiction in the trial of criminal offenses, in whose county or city the State Penitentiary, a prison farm or a unit of the Bureau of Correctional Field Units, is located, shall on motion of the Commonwealth’s Attorney for such county or city, when he is requested to do so by'the Superintendent of the State Penitentiary, of a prison farm or of a unit of the Bureau of Correctional Field Units, appoint one or more discreet and competent attomeys-at-law to assist indigent inmates therein confined regarding . any legal matter relating to their incarceration


. Counsel for the state suggested that the total amount of time Brown might have spent in the library during the course of a month equalled the amount of time North Carolina prisoners were allowed to spend in the library in Bounds. Brown, over the course of four weeks, would have been able to spend nine hours in the library. The North Carolina prisoners in Bounds were allowed, at the least, one full day in the library every month, a total of eight hours. However, the adequacy of access cannot be measured by mere calculation, since the question to be decided is whether a particular plan insures meaningful access to the courts. The Bounds approved plan granted prisoners the opportunity to explore their legal problems over the course of a full day, thus giving them an uninterrupted opportunity to research their claims by rummaging through law books and by pursuing different avenues of research. The North Carolina plan provided trained legal assistants to aid this search. Brown, on the other hand, was allowed to research only in short intervals without guidance. Thus, his opportunity to do meaningful research was much more severely restricted than the Bounds prisoners. This is an instance where the quality of the access, and not the quantity, is significant.